Citation Nr: 0518266	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to December 1972.  
He died in February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In January 2004, the Board Remanded this case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  That 
action having been accomplished, the case is again before the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran died in February 1995.  

2.  The veteran and the appellant never undertook a formal 
wedding ceremony.  

3.  The veteran and the appellant established a valid 
marriage under the common law of the state of South Carolina.  

4.  The veteran and the appellant lived together as husband 
and wife from the date of their marriage under the veteran's 
death.  


CONCLUSION OF LAW

The criteria for the appellant's recognition as the veteran's 
surviving spouse are met.  38 U.S.C.A. § 101 (West 2002); 
38 C.F.R. §§ 3.1, 3.50, 3.53 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The appellant and her representative have been provided with 
a copy of the appealed June 2001 decision, an April 2002 
statement of the case, and supplemental statements of the 
case dated in July 2002 and November 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
claim for recognition as the veteran's surviving spouse.  
Moreover, these documents essentially notified them of the 
evidence needed by the appellant to prevail on her claim.  

In addition, in a January 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The appellant was told 
that she needed to provide a copy of a marriage certificate 
or other documentation valid in South Carolina establishing 
her traditional marriage to the veteran, or evidence 
sufficient to meet the criteria for establishing a common law 
marriage in the state of South Carolina.  

As it pertained to respective responsibilities, the appellant 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
She was also told that VA would obtain all medical records 
that she told them about and that they would get a medical 
opinion if it were necessary.  She was informed to provide 
information so that VA could obtain relevant treatment 
records.  In this regard, she was told to complete sign and 
return the enclosed VA Form 21-4142, Authorization for 
Release of Information, for any private health care provider 
she wished VA to obtain records.  The appellant was further 
informed that she could submit any additional information or 
evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in January 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording her an 
opportunity to submit all pertinent evidence pertaining to 
her claim that she might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In January 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate her claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to her claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in January 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in November 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, VA has associated with the 
claims folder the veteran's service medical records, 
outpatient treatment reports and VA examination reports.  The 
appellant has not identified any additional evidence 
pertinent to her claim, not already of record and there are 
no additional records to obtain.  Moreover, as noted above, 
the appellant has been informed of the type of evidence 
necessary to substantiate her claim, as well as the 
respective responsibilities of herself and VA as it pertains 
to her claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

The appellant in this case has applied for Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1310 (West 2002).  The record reflects that the 
veteran died in February 1995.  A rating decision in March 
1995 established service connection for the cause of the 
veteran's death.  However, in order for the appellant to be 
entitled to payment of DIC, it must be established that she 
is the veteran's surviving spouse for VA purposes.  

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of § 3.1(j).  Except as 
provided in § 3.52, "surviving spouse" means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and:  

(1) Who lived with the veteran continuously from 
the date of marriage to the date of the veteran's 
death except where there was a separation which was 
due to the misconduct of, or procured by, the 
veteran without the fault of the spouse; and  
 
(2) Except as provided in § 3.55, has not remarried 
or has not since the death of the veteran and after 
September 19, 1962, lived with another person of 
the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other 
person. 

38 U.S.C.A. § 101; 38 C.F.R. § 3.50.  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  

No dependency and indemnity compensation shall be paid to the 
surviving spouse of a veteran dying after December 31, 1956, 
unless such surviving spouse was married to such veteran-
 
(1) before the expiration of fifteen years after 
the termination of the period of service in which 
the injury or disease causing the death of the 
veteran was incurred or aggravated; or  
(2) for one year or more; or  
(3) for any period of time if a child was born of 
the marriage, or was born to them before the 
marriage. 

38 U.S.C.A. § 1304 (West 2002).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).  
 
Common law marriages are recognized in the state of South 
Carolina.  South Carolina case law provides that marriage in 
the absence of a valid formal ceremony depends on intent.  
The intent is usually evidenced by public and unequivocal 
declaration, but it may rest on circumstances.  Tedder v. 
Tedder, 108 S.C. 271, 94 S.E. 19 (1917).  

Some circumstances, among others, which comport with these 
requirements and which may support a finding that a common 
law marriage exists include living together as husband and 
wife while holding each other out to friends and the 
community as husband and wife, conducting business dealings 
as husband and wife, and filing a joint Federal income tax 
return.  Kirby v. Kirby, 270 S.C. 137, 241 S.E.2d 415 (1978).  

South Carolina law provides that a person claiming the 
existence of a common law marriage has the burden of proving 
the marriage by a preponderance of the evidence.  South 
Carolina is reluctant to recognize a common law marriage 
unless the proof is strong and competent.  Ex parte Blizzard, 
185 S.C. 131, 193 S.E. 633 (1937).  To prove a case by a 
preponderance of the evidence, the evidence as a whole must 
show that the fact sought to be proved is more probable than 
not.  The preponderance is not based upon the amount of 
evidence, but the evidence that is more credible and 
convincing.  

The record contains a birth certificate for J, born in 
December 1973, indicating that the veteran was her father.  
The document contains no information concerning J's mother.  

In 1974, the veteran instituted proceedings in the Court of 
Common Pleas in South Carolina to adopt J as his legal heir.  
The court decree shows that the appellant is J's mother and 
that the veteran acknowledged J as his daughter.  

Numerous VA medical records-clinic records, hospital 
records, and reports of VA compensation examinations-dated 
from April 1973 to December 1994 state that the veteran was 
single, had never been married, and lived alone in a trailer.  
One examiner commented that he appeared to live a very 
isolated and lonely life.  The veteran indicated on two 
occasions that he would generally eat at his sister's house 
or his aunt's house, which was apparently "close to home."  
None of those records mentions that there was any girl friend 
or other woman in the veteran's life.  One of the reports 
states that the veteran saw his daughter, J, every day.  The 
Board notes that many of those records were prepared in 
conjunction with psychiatric treatment or evaluation and, 
therefore, the examiners considered his social and family 
situation pertinent.  

The veteran's death certificate indicates that he died at 
home in February 1995 and that he was never married.  The 
informant for the certificate was J, his daughter.  

In February 1995, J submitted an application for VA burial 
benefits for her father.  

A rating decision in March 1995 established service 
connection for the cause of the veteran's death.  

In August 2000, the appellant submitted a claim for 
Dependency and Indemnity Compensation as the veteran's 
surviving spouse.  On that form, she indicated that she had 
previously been married and that that marriage had ended in 
1971, although how it ended was not noted.  She submitted a 
copy of a hospitalization indemnity policies naming the 
appellant, the veteran, and their children as the insured and 
a copy of a life insurance naming the appellant as the 
insured and the veteran as the beneficiary.  

The appellant submitted a Statement of Marital Relationship 
in December 2000, indicating that she and the veteran began 
living as husband and wife in September 1972 and continued to 
do so until his death.  

Also in December 2000, the veteran's sister-in-law submitted 
a Supporting Statement Regarding Marriage, stating that she 
saw the veteran and the appellant almost daily and that they 
visited her home and she visited their home.  She indicated 
that the veteran and the appellant were generally known as 
husband and wife and that she considered them as such.  The 
author based her belief on the fact that they lived together 
and had a child.  She also stated that she heard them refer 
to each other as husband and wife and that they did so 
continuously from 1973 until his death in 1995.  

The appellant has submitted sworn statements from the 
veteran's brother, the appellant's brother, and her son by 
her first marriage indicating that the appellant and the 
veteran lived together from 1973 until his death.  

In December 2001, the appellant submitted another form 
indicating that her prior marriage had ended with her 
husband's death.  She also submitted a death certificate 
noting his death in December 1971.  

The veteran's daughter, J, submitted a sworn statement in May 
2002 that she knew that during her childhood and until his 
death, the appellant and the veteran "stayed together until 
his death.  She stated that it was her mother who checked the 
veteran into the hospital in September 1995 and that he was 
released into her care when he was discharged.  

In May 2003, the appellant and her daughter by her first 
marriage presented testimony at a personal hearing before the 
Board in Washington, DC.  The appellant testified that the 
trailer referred to in VA medical records belonged to her and 
that she and the veteran lived there beginning in 1973.  She 
indicated that at some point they moved into the house next 
door that she also owned and that he died in that house.  She 
denied that that they had any bank accounts or charge 
accounts in both their names and that they had filed any tax 
returns jointly.  The appellant explained that the reason the 
veteran may have reported that he lived alone was because he 
"had such a hard time with the Veterans to get some money," 
he felt it would be easier and because she was receiving 
Social Security for herself and her own minor children on 
account of her first husband that would have terminated had 
she been "married" to the veteran.  Finally, she again 
stressed that she had lived with the veteran continuously.  
The appellant's daughter essentially corroborated her 
mother's testimony.  

The veteran's private family physician from the 1980s until 
his death wrote in March 2004 that it was his recollection 
that the veteran and the appellant lived together and had 
children during that time.  

To determine whether the appellant may be recognized as the 
veteran's surviving spouse for VA benefits purposes the Board 
must weigh the evidence, much of which is seemingly 
conflicting.  

Because South Carolina recognizes common law marriages and 
because the appellant claims to have had such a marriage with 
the veteran, VA will recognize that marriage if the evidence 
shows that the claimed marriage was valid under the common 
law of the state of South Carolina and if the appellant and 
the veteran met VA's requirement of continuous cohabitation, 
as defined at 38 C.F.R. § 3.53.  

The record shows that the veteran repeatedly reported to VA 
physicians, from 1973 to 1994, that he was not married and 
lived alone in a trailer.  On the other hand, in 1973 he did 
acknowledge J as his daughter with the appellant and legally 
adopted her.  Also, the appellant submitted a copy of a life 
insurance policy naming her as the insured and the veteran as 
the beneficiary and a copy of a hospitalization policy 
showing her and the veteran and dependent children as the 
insured; those policies tend to show a family relationship.  
The appellant also submitted statements by her daughter, by 
her brother, and by J attesting to the fact that they lived 
together throughout their "marriage" and that they held 
themselves out as husband and wife.  In addition, the 
appellant and her daughter by her prior marriage provided 
testimony explaining why the veteran had reported that he was 
single and lived alone.  The various sworn statements by the 
appellant and the other individuals, however well-meaning, 
are all potentially influenced by the possibility of bias in 
favor of the appellant in this matter and to that extent, the 
weight to be accorded those statements is diminished 
somewhat.  

The statement by the veteran's private physician, however, 
reflects no such bias, and it essentially corroborates the 
statements by the appellant and the others.  Therefore, the 
Board finds that the preponderance of the evidence is 
"strong and competent" in showing that the veteran and the 
appellant lived together continuously for the time of their 
"marriage" until his death in 1995, had a daughter, and 
held themselves out to be husband and wife.  

Accordingly, the Board finds that the veteran and the 
appellant had established a valid marriage under the law of 
the state of South Carolina and also that the requirement for 
continuous cohabitation has been met.  The Board concludes, 
therefore, that the appellant is the veteran's surviving 
spouse for the purpose of establishing her entitlement to 
payment of VA benefits.  


ORDER

The appellant is recognized as the veteran's surviving 
spouse.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


